Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 14-20, drawn to a method of forming 3D memory devices H01L27/11519.
II. Claims 1-13, drawn to a 3D memory device drawn to H01L27/11582.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the same product could have been made with a different process, specifically the alternating stack could have been pre-formed over the substrate.
During a telephone conversation with Leon Radomsky on 7/10/2021 a provisional election was made without traverse to prosecute the invention of Grouping II, corresponding to claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The specification submitted 4/27/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 4/27/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2020, 5/7/2021, 10/29/2021 have been considered by the examiner.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sel (US # 20160315095) in view of Eom (US # 20130134493).

Regarding Claim 1, Sel teaches a three-dimensional memory device (see Figs. 14 and corresponding text) comprising: 
an alternating stack of word lines (46) and at least one insulating layers (32) or air gaps located over a substrate (10); and 
a memory opening fill structure (50, 60, 52, 251, 62, 63) extending through the alternating stack, wherein: the memory opening fill structure comprises 
a memory film (50) containing a dielectric metal oxide blocking dielectric (503; [0049]) and a charge storage material (504; [0050]), and 
a vertical semiconductor channel (60) contacting an inner sidewall of the memory film (shown in figures).

Although Sel discloses much of the claimed invention, it does not explicitly teach the device wherein the word lines are thicker than the insulating layers or air gaps.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Eom teaches a similar device (see Fig. 1H and corresponding text) wherein word lines (161-166) are thicker than the insulating layers (110) or air gaps.

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the relative layer thicknesses, taught in Sel, as suggested by Eom. Specifically, the modification suggested by Eom would be to employ a device wherein the word lines are thicker than the insulating layers or air gaps. The rationale for this modification is that larger word lines provides greater electric field for controlling the channel. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of increasing the size of a gate electrode are well known in the art (see MPEP 2144.01). Adjusting the size of a gate electrode is a well-known parameter, and as such the size would be optimized for each design.

Regarding Claim 2, Sel teaches the three-dimensional memory device of Claim 1, further comprising a vertical stack of discrete silicon oxide portions (251) located .

	
	

Allowable Subject Matter

Claims 3-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Regarding Claim 3, although the prior art references show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations. For example, Sel teaches a three-dimensional memory device (see Figs. 14 and corresponding text) comprising:
an alternating stack of insulating layers (32) and electrically conductive layers (46) located over a substrate (10);
a memory opening vertically extending through the alternating stack (defined by the filling of 50 and 60, 63, 62, 52, 251); and
a memory opening fill structure (50 and 60, 63, 62, 52, 251) vertically extending through the alternating stack, wherein:
the memory opening fill structure comprises a memory film (251, 52, 50) and a vertical semiconductor channel (60) contacting an inner sidewall of the memory film; and 

a vertical stack of silicon oxide material portions located at levels of a subset of the insulating layers;
a vertical stack of silicon oxide blocking dielectric portions (251) that is interlaced with a vertical stack of silicon nitride material portions (52);
a charge storage layer (504), and
a tunneling dielectric layer (506).

Although Sel discloses much of the claimed invention, it does not explicitly teach the three-dimensional memory device wherein the memory film comprises, from outside to inside: a vertical stack of silicon oxide material portions (52) located at levels of a subset of insulating layers (70). The examiner cannot find any prior art evidence that would anticipate or render obvious this claim limitation in combination with the other limitations. 

Claims 4-13 are allowed based on their dependency on claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
US # 9960180.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899